Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J), entered July 11, 2003. The order granted the motions of defendants and third-party defendant for summary judgment dismissing the amended complaint and denied the motion of plaintiff for partial summary judgment on the issue of liability under Labor Law § 240 (1).
*1137It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., PJ., Green, Hurlbutt, Martoche and Hayes, JJ.